Citation Nr: 0607745	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  99-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for left shoulder 
impingement syndrome, rated as 20 percent disabling prior to 
August 19, 1999.

2.  Entitlement to an increased evaluation for left shoulder 
impingement syndrome, rated as 30 percent disabling from 
August 19, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
RO.  The veteran testified at a Travel Board hearing before 
the undersigned Veterans Law Judge at the RO in January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

The veteran's left (minor) shoulder disability is currently 
described as postoperative impingement syndrome, and has been 
rated pursuant to Diagnostic Code (DC) 5301 (in a January 
1999 rating decision) and DC 5201 (in a September 1999 rating 
decision).  The former evaluates for muscle injury, and the 
latter rates for limitation of motion of the shoulder as a 
residual disability.  Yet, some clarification of the nature 
and extent of the service-connected disability appears 
necessary, as his complaints now concern neurological 
manifestations.

During the course of the appeal, VA examinations have 
consistently documented complaints of pain along the left 
ulnar nerve suggestive of ulnar nerve entrapment or tunnel 
syndrome.  However, EMG/NCV findings in 1997 were negative 
for any abnormality.  A subsequent QTC physician in March 
2005 identified abnormal motor function, left hand weakness, 
and decreased grip strength as related to the veteran's 
already established diagnosis of postoperative left shoulder 
impingement syndrome.  More recent private treatment records 
show clinical findings suggestive of left ulnar nerve 
compression.

It is the Board's view that it is appropriate to look at the 
criteria set forth in additional diagnostic codes which 
clearly encompass the veteran's symptomatology, since his 
rating diagnosis cannot be readily placed under one 
descriptive label.  Morevoer, it has been held that separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury, so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

To that end the Board notes that organic diseases of the 
central nervous system under 38 C.F.R. § 4.124, include 
Diagnostic Code 8516, evaluating disability of the ulnar 
nerve.  Hence, the possibility of a separate rating should be 
considered.  Accordingly, the Board finds it would be helpful 
to provide the veteran an examination to determine the nature 
and extent of his service-connected left shoulder disability.  
The examiner will be requested to describe in detail any and 
all manifestations of neurological symptomatology, and to 
provide an opinion as to whether it is as likely as not that 
these manifestations are part and parcel of, or in any way 
the result of, the service-connected postoperative left 
shoulder impingement syndrome.  This information is necessary 
to determine whether the symptomatology should be separately 
rated under the appropriate criteria.  Where the record does 
not adequately reveal the current state of the veteran's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Thereafter, the RO in adjudicating the claim for an increased 
rating for left shoulder disability should take into account 
the principle found in Esteban.  The RO must consider whether 
the ulnar nerve compression is separate and distinct from the 
left shoulder symptomatology that characterizes the veteran's 
service-connected musculoskeletal disability at issue.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
the veteran for the left shoulder 
disability.  The RO should take 
appropriate steps to obtain any pertinent 
evidence and information identified but 
not provided by the veteran, to include 
records of private medical treatment, if 
the veteran has provided sufficiently 
detailed information to make such 
requests feasible.  Specifically, the RO 
should obtain all outstanding pertinent 
medical records which have not already 
been obtained.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  Thereafter, the veteran should be 
scheduled for VA examination of the left 
upper extremity.  The physician should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination should 
include any diagnostic testing that is 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completing the report.  

a.  On the basis of current findings 
and the history, the examiner should 
describe all left upper extremity 
manifestations associated with the 
service-connected left shoulder 
disability.  Complete information 
concerning any associated neurological 
manifestations should be reported in 
detail.  All pertinent diagnoses 
should be provided.  Those disabling 
manifestations specifically 
attributable to the veteran's service-
connected left shoulder impingement 
syndrome must be fully outlined and 
differentiated from symptoms caused by 
any non-service-connected disorders. 

b.  Specifically, the examiner should 
indicate whether the recently 
identified ulnar nerve compression is 
(i) part and parcel of (i.e., 
indistinguishable from) the service-
connected left shoulder impingement 
syndrome, (ii) a resultant effect 
thereof, or (iii) a wholly unrelated 
entity.

c.  Any opinion provided should 
reflect review of the claims folder, 
and include discussion of specific 
evidence of record.  If the examiner 
agrees or disagrees with any opinion 
of record, he/she should specify the 
reasons therefore.  The examiner 
should provide the complete rationale 
for any conclusion reached.

3. After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued to 
include whether a separate disability 
rating is warranted for the neurological 
manifestations of the left upper 
extremity per Esteban, supra.  The RO 
should also consider whether referral 
under § 3.321(b)(1) is appropriate.  The 
veteran should be given opportunity to 
present evidence and argument on this 
point.  If the case is referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, the 
ultimate outcome should be communicated 
to the veteran.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


